                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

  In re: Albert Delong                               Case No.: 17-81529-CRJ-7
  SSN: xxx-xx-3550

                                                      Chapter 7
                  Debtor.


                      CREDITOR’S RESPONSE TO DEBTOR’S
              MOTION FOR CONTEMPT CITATION AND FOR SANCTIONS

         COMES NOW Highlands Hospitalists Services, LLC (“HHS”) and responds to Albert
 Delong’s (the “Debtor”) Motion for Contempt Citation and Sanctions (the “Motion”) as follows:

                                     PRELIMINARY STATEMENT

         1.      HHS admits that this matter constitutes a core proceeding under Title 11 of the
 United States Code, that venue is proper with this Court, and that this Court maintains personal
 jurisdiction over it.

         2.      Based on information and belief, HHS admits that Holloway Credit Solutions, LLC
 (“Holloway”) sent a single letter to the Debtor in December 2020 in an attempt to collect a debt.

         3.      Further, and based on information and belief, HHS admits that Holloway’s
 collection activity occurred approximately one month after this Court entered a discharge order in
 favor of the Debtor pursuant to 11 U.S.C. § 727.

         4.      As defenses and mitigating factors, HHS denies that the Debtor scheduled it as a
 creditor in his case, that it had actual notice of the bankruptcy, that it intentionally violated any
 state or federal laws, or that the Debtor is entitled to the relief sought as pled in his Motion.

         5.      HHS takes responsibility for any mistakes or errors it made and, in an effort to
 minimize costs and preserve judicial economy, wishes to resolve this matter expeditiously.

                                                 FACTS

         6.      Between July 7 to 8, 2020, during the pendency of the Debtor’s Chapter 13 case,
 Mr. Delong sought medical treatment from HHS.




Case 17-81529-CRJ7          Doc 66    Filed 04/12/21 Entered 04/12/21 10:06:31               Desc Main
                                     Document      Page 1 of 5
        7.      Less than one week later, the Debtor voluntarily converted his case from a Chapter
 13 proceeding to a Chapter 7 liquidation.

        8.      Both in his original bankruptcy schedules and any amendments, the Debtor did not
 list HHS as a creditor.

        9.      On July 14, 2020, on the date of conversion, the Debtor amended his bankruptcy
 schedules to list “Highland Medical Center” as an unsecured creditor:




 [ECF Doc. 40].

        10.     Notice to Highland Medical Center and HHS should not be conflated as the same.
 HHS admits that it has an affiliate relationship with Highland Medical Center. However, Highland
 Medical Center and HHS are not the same entity.

        11.     HHS is an Alabama limited liability company and service provider. Highland
 Medical Center is a trade name for a hospital operated by the Healthcare Authority for Jackson
 County, Alabama, a public governmental entity.

        12.     In effect, the Debtor amended his schedules to give notice of his bankruptcy
 conversion to a hospital at its physical address for the public, and now presently argues in the
 Motion that this notice should also be adequate to any and all service providers operating in
 connection to that hospital.

        13.     Approximately six months later, and unaware of the bankruptcy conversion, HHS
 turned over the Debtor’s delinquent account to Holloway for collection, which, according to the
 Debtor, made one collection attempt against him via a mailed letter.




Case 17-81529-CRJ7         Doc 66    Filed 04/12/21 Entered 04/12/21 10:06:31          Desc Main
                                    Document      Page 2 of 5
        14.     HHS states to this Court that it has procedures in place to prevent violations of 11
 U.S.C. §§ 362 and 524. In this case, however, it did not receive notice of the conversion, and its
 attempts to bankruptcy-verification searches uncovered the Debtor’s original Chapter 13 filing,
 commencing before the incursion of its debt, but not the Chapter 7 conversion.

        15.     The unique nature and docket entries associated with Chapter 13 cases that convert
 to Chapter 7 proceedings make it difficult for creditors with claims that arise post-Chapter 13 filing
 and pre-Chapter 7 conversion to determine when their debts become subject to applicable
 bankruptcy stays. This is not to say that creditors cannot find such information, but when a debtor
 mis-schedules or leaves off a creditor, an independent search may not reveal the conversion to
 Chapter 7, leading to mutual mistakes and inadvertent communications.

                                                 LAW

        16.     The law surrounding violations of 11 U.S.C. § 362 and violations of 11 U.S.C. §
 524 are distinct. The U.S. Supreme Court has stated that:

        The statutory provision that addresses the remedies for violations of automatic stays
        says that ‘an individual injured by any willful violation’ of an automatic stay ‘shall
        recover actual damages, including costs and attorneys’ fees, and, in appropriate
        circumstances, may recover punitive damages.’ 11 U.S.C. § 362(k)(1). This
        language, however, differs from the more general language in section 105(a). The
        purposes of automatic stays and discharge orders also differ: A stay aims to prevent
        damaging disruptions to the administration of a bankruptcy case in the short run,
        whereas a discharge is entered at the end of the case and seeks to bind creditors
        over a much longer period.

 Taggart v. Lorenzen, 139 S. Ct. 1795, 1804 (2019) (internal citations omitted).

        17.     The Eleventh Circuit interpreted Taggart to emphasize the following for an analysis
 of whether sanctions are appropriate for claims involving violations of the 11 U.S.C. § 524
 discharge injunction:

        Accordingly, we first determine whether a communication is a prohibited debt
        collection under section 524 by looking to ‘whether the objective effect of the
        creditor’s action is to pressure a debtor to repay a discharged debt.’ If so, we then
        evaluate whether that violation of the discharge injunction is sanctionable under




Case 17-81529-CRJ7         Doc 66     Filed 04/12/21 Entered 04/12/21 10:06:31              Desc Main
                                     Document      Page 3 of 5
        section 105, by determining if ‘there is no fair ground of doubt as to whether the
        order barred the creditor’s conduct.’

 In re Roth, 935 F. 3d 1270, 1276 (11th Cir. 2019) (emphasis original; internal citations omitted).

        18.     This Court has considered the issue of an alleged violation of 11 U.S.C. § 524 in
 light of the Taggart and Roth decisions. In In re Jenkins, 608 B.R. 565 (Bankr. N. D. Ala. 2019),
 this Court balanced the equities between a creditor’s claim that 11 U.S.C. § 523(a)(7) may have
 rendered its post-petition collection activities exempt from discharge post facto and the debtor’s
 averment that such activity triggered contempt of the discharge order and sanctions. In light of the
 arguments, this Court found that evidence of sufficient doubt existed under the circumstances to
 negate a finding of contempt. This Court did not sanction the creditor in Jenkins but also barred it
 any further to collect that debt from the movant/debtor.

                                  ARGUMENT AND CONCLUSION

        19.     HHS states that, to the extent that it had notice of the Debtor’s bankruptcy and its
 debt subject to the 11 U.S.C. § 523 discharge, its conduct constituted a violation of 11 U.S.C. §
 524.

        20.     However, a violation of 11 U.S.C. § 524 does not stop the analysis for contempt
 and sanctions; under 11 U.S.C. § 105, and as stated by the Supreme Court: “Based on the
 traditional principles that govern civil contempt, the proper standard is an objective one. A court
 may hold a creditor in civil contempt for violating a discharge order where there is not a ‘fair
 ground of doubt’ as to whether the creditor’s conduct might be lawful under the discharge order.
 Taggart at 1804.

        21.     As mitigating factors for a finding of sanctions and contempt, HHS restates that its
 collection agent sent a single letter and not a series of attempts to harass, the debtor’s schedules
 conflated it with the Healthcare Authority for Jackson County, Alabama for notice purposes, and
 the unique nature of Chapter 13 conversions to Chapter 7 proceedings make it difficult for creditors
 with policies and procedures to prevent stay violations from independently detecting a conversion
 – this problem is compounded when a debtor mis-schedules a debt. Finally, the Debtor’s damages
 appear limited to the inconvenience of receiving a single collection letter for medical services
 rendered just before his case’s conversion.

        22.     Had the Debtor contacted HHS or, presumably Holloway, before seeking to reopen
 this case, the problem could have been remedied without expending judicial resources.



Case 17-81529-CRJ7         Doc 66    Filed 04/12/21 Entered 04/12/21 10:06:31             Desc Main
                                    Document      Page 4 of 5
        23.     Again, HHS does not wish to prolong this matter or engage in any further discovery
 or arguments beyond what this Court needs to render a decision. Instead, it submits this response
 to rebut the Debtor’s allegations that it acted in bad faith to violate federal law or otherwise
 intended to harm the debtor or disregard this Court’s orders.

        24.     HHS accepts any responsibility as determined by this Court.

        WHEREFORE, premises considered, Highlands Hospitalists Services, LLC respectfully
 requests for this Court to enter an Order: (i) denying the relief sought by the Debtor in his Motion;
 and (ii) granting such relief as this Court deems just and proper.

        Respectfully submitted this the 12th day of April, 2021.

                                               /s/ Tazewell T. Shepard IV
                                               Tazewell T. Shepard IV
                                               Attorney for Highlands Hospitalists Services, LLC
                                               SPARKMAN, SHEPARD & MORRIS, P.C.
                                               P.O. Box 19045
                                               Huntsville, AL 35804
                                               (256) 512-9924
                                               ty@ssmattorneys.com




                                  CERTIFICATE OF SERVICE

        This is to certify that I have this the 12th day of April, 2021 served the foregoing document
 upon all parties requesting notice, John C. Larsen, Attorney for the Debtor, and Judith Thompson,
 Chapter 7 Trustee by electronic service through the Court’s CM/ECF system by placing a copy
 of the same in the U. S. Mail, postage prepaid.

                                           /s/ Tazewell T. Shepard IV
                                           Tazewell T. Shepard IV




Case 17-81529-CRJ7         Doc 66    Filed 04/12/21 Entered 04/12/21 10:06:31              Desc Main
                                    Document      Page 5 of 5
